Citation Nr: 0423794	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for hip disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for nasal disability.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for back disability.

4.  Entitlement to service connection for gastrointestinal 
disability.

5.  Entitlement to service connection for lung disability.

6.  Entitlement to service connection for residuals of a head 
injury.  

7.  Entitlement to service connection for a cardiovascular 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1980 to December 
1980.  The veteran had subsequent Reserve duty which ended in 
May 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 2002 rating decision by the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2003, the veteran testified 
at a personal hearing before the undersigned.  


FINDINGS OF FACT

1.  In a December 1981 rating decision, service connection 
was denied for hip, back, and nasal disabilities; the veteran 
did not appeal.  

2.  Evidence submitted since the December 1981 decision which 
denied service connection for hip disability is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Evidence submitted since the December 1981 decision which 
denied service connection for nasal disability is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  In a September 1999 rating decision, the RO determined 
that there was no new and material evidence to reopen the 
claim of service connection for a back disability; the 
veteran did not appeal.  

5.  Evidence submitted since the September 1999 decision 
which determined that there was no new and material evidence 
to reopen the claim of service connection for a back 
disability is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

6.  A chronic gastrointestinal disability to include 
gastroesophageal reflux disease (GERD) which was not manifest 
during service and is not related to service.  

7.  A lung disorder was not manifest during service and is 
not related to service.  

8.  The veteran does not have residuals of an inservice head 
injury.  

9.  Cardiovascular disease or injury was not manifest during 
service or within one year thereof; post-service diagnoses of 
angina, hypertension, coronary artery disease, and myocardial 
infarction due to valve abnormality, are not related to 
service.  


CONCLUSIONS OF LAW

1.  The December 1981 rating decision which denied service 
connection for hip, back, and nasal disabilities is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the 
December 1981 decision which denied service connection for 
hip disability; thus, the claim of service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).

3.  New and material evidence has not been received since the 
December 1981 decision which denied service connection for 
nasal disability; thus, the claim of service connection is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2003).

4.  The September 1999 rating decision which determined that 
there was no new and material evidence to reopen the claim of 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002).

5.  New and material evidence has not been received since the 
September 1999 decision which determined that there was no 
new and material evidence to reopen the claim of service 
connection for a back disability; thus, the claim of service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).

6.  A gastrointestinal disability to include GERD was not 
incurred or aggravated in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

7.  A lung disorder was not incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

8.  Residuals of a head injury were not incurred or 
aggravated in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

9.  Cardiovascular disability to include angina, 
hypertension, coronary artery disease, and myocardial 
infarction due to valve abnormality, was not incurred or 
aggravated in active service and valvular heart disease may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via a September 2002 VCAA 
letter.  In this case, the claimant was informed of the duty 
to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, No 01-944 (U.S. Vet App. 
Jun. 24, 2004).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
proper process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  

At his hearing, the veteran testified that there were missing 
post-service VA records dated in the 1980's.  However, the 
veteran related that these records reflect treatment after he 
suffered a seizure.  The veteran, by his own admission, 
suffered a head injury when he was attacked post-service.  He 
does not allege that the injury occurred during service.  
Thus, any residuals of that injury are not subject to service 
connection, as discussed in further detail below.  VA records 
have been requested and obtained in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The service medical records show that in June 1980, the 
veteran reported being nauseated, having headaches, and 
passing blood.  

In September 1980, the veteran related that he had had low 
back pain which radiated to his posterior right thigh which 
had been present for 30 days.  Examination revealed slight 
tenderness, but was otherwise normal.  The diagnosis was 
bruised back.  

In September 1980, the veteran received treatment after being 
assaulted by a friend.  An emergency form report shows that 
the veteran described having facial pain.  It was noted that 
he had a possible fractured nose and a knot on the right 
frontal forehead.  The veteran was conscious, had minimal 
bleeding, minimal pain, pupils were equal, breathing was 
normal, the condition was non-urgent, and communication was 
good.  Slight ETOH (ethanol) was noted.  The service medical 
records noted that alcohol or drugs was involved.  The 
veteran was awake and cooperative.  His nose was swollen and 
was bleeding bright red blood.  Examination revealed maleolor 
swelling bilateral, otherwise normal.  The diagnosis was 
epitaxis secondary to trauma to facial region.  X-rays 
revealed that the nasal septum was deviated to the right.  
There was no fracture.  

In November 1980, the veteran reported passing blood in his 
stool.  Examination revealed that the abdomen was soft and 
nontender.  Bowel sounds were normal.  The diagnosis was 
functional bowel syndrome.  The veteran was prescribed 
Mylanta.  

The veteran was released from active duty in December 1980.  
The narrative reason for separation was failure to maintain 
acceptable standards for retention.  Service records show 
that he was not eligible to reenlist.  

In February and March 1981, a claim for VA disability 
compensation benefits was received.  The veteran reported 
that he had fallen on his hip in October 1980.  He also 
reported that he had hurt his back in January and October 
1980.  

In December 1981 rating decision, service connection was 
denied for hip, back, and nasal disabilities.  Specifically, 
the RO indicated that during service, the veteran was treated 
for a bruised back in September 1980.  He was also treated 
for facial pain and a possible fractured nose, but x-rays 
showed no fracture in September 1980.  The RO stated that the 
service medical records were negative as to any complaint or 
treatment of a hip injury.  The inservice back pain was acute 
in nature with no residuals.  In January 1982, the veteran 
was notified of this decision and of his procedural and 
appellate rights.  He did not appeal.  

In June 1982, the veteran indicated that he wanted to refile 
his claim for VA compensation benefits.  In an April 1983 
letter, the veteran was notified that his appeal period had 
expired, but that he could submit additional medical evidence 
on his behalf.  

In May 1984, the veteran indicated that he was seeking 
service connection for a back disability.  Thereafter, he 
requested to reopen his claim in several letters.  He 
mentioned disabilities of the hip, back and spinal 
meningitis, neck, arthritis of multiple joints, stomach and 
liver.  He also indicated that he had suffered a myocardial 
infarction in 1987 and 1989 and had a skull fracture in 1983.  
He also reported needed facial surgery after he was attacked 
in 1981 and 1983.  

The veteran received VA treatment from 1991 to 1999.  In 
August 1991, the veteran complained of back pain with 
radiation down the right leg.  The veteran was again seen in 
August 1991.  At that time, the veteran's medical history was 
noted.  It was stated that he had slowly worsening 
kyphoscoliosis, cardiovascular complaint to include a report 
of an episode of cardiac arrest from 3 years ago; lung damage 
due to smoke inhalation during a fire several years ago; 
facial and orbital fracture from 1987; grand mal seizures 
with the last one occurring in December 1985 when the veteran 
was drinking; status post a right hip dislocation; and that 
the veteran had 64 trigger point injections in the back in 
1984.  Thereafter, it was noted that the veteran had 
decreased visual acuity due to the 1987 facial orbital 
fracture.  In January 1990, the veteran reported that he had 
injured his back during 1980 when he was riding in a vehicle 
and was caught by a low hanging line.  In February 1992, the 
veteran reported back spasms.  In November 1995, the veteran 
reported that he was in a motor vehicle accident and his 
trailer house truck turned over.  He reported that his back 
was sore and that he had pulled a muscle in his back.  In 
January 1996, the veteran complained of a cough which was 
productive of yellow sputum, fever, and diarrhea, which had 
an onset of a week ago.  

In October 1996, the veteran reported that he had suffered a 
back injury during service in 1980.  He related that he had 
been thrown from a vehicle which was going 40 miles per hour.  
The veteran related that he had "Sherman's disease" and 
indicated that he had scoliosis of the spine.  Physical 
examination revealed prominent hyperthoracic kyphosis of the 
spine.  The diagnosis was chronic low back pain.  In February 
1998, the veteran reported having a "service connected back 
injury" which occurred in 1981.  Current diagnosis was 
chronic low back pain.  

In February 1999, it was noted that the veteran had chronic 
back pain and was on medication.  Back spasms were noted.  It 
was also noted that the veteran had suffered a myocardial 
infarction in 1987 and currently had periodic chest pain.  
Examination revealed no bruits; lungs were clear; a regular 
rhythm and rate (RRR) with no murmur.  Examination of the 
abdomen was negative.  Examination of the lower extremities 
revealed no edema.  When the veteran was lying down, he held 
his legs so that he could not extend he stated that this 
caused spasms.  He stated that he got pain in the area just 
lateral to the right lumbar spine on the right.  There was 
full range of motion of the hips.  In the sitting position, 
reflexes were negative.  When standing, palpation of the 
spine produced pain in the lower lumbar area only.  There was 
muscle tenderness in the right lower lumbar muscle area in a 
5 centimeter circumference in the mid scapula line.  No 
spasms were observed.  The veteran was able to get up on and 
down from the examination table with no problems and he did 
so quickly.  The diagnosis was chronic low back pain by 
history.  In May 1999, the veteran reported low back pain.  
The diagnosis was history of chronic low back pain.  It was 
noted that he had a trauma to the low back in the 1980's.  

In a September 1999 rating decision, the RO determined that 
there was no new and material evidence to reopen the claim of 
service connection for a low back disability.  The veteran 
was notified of this decision in a September 1999 letter.  He 
was provided his procedural and appellate rights.  He did not 
appeal.  

In correspondence was received from the veteran in which he 
stated that he wanted to reopen his claim.  He said that he 
had scarring of the lungs due to a fire, residuals of a head 
injury, residuals of a back injury, and had suffered a heart 
attack.  

Thereafter, a December 1999 record from McKay-Dee Hospital 
Center was received.  This record showed that the veteran was 
seen for hypertension.  He reported that he had a long-
standing history of hypertension.  It was noted that it was 
borderline.  The veteran reported a previous history of a 
myocardial infarction as well as facial trauma and repair.  

A December 1999 x-ray records of J. C., M.D., showed that the 
veteran had questionable subtle compression on the anterior 
superior end plate of L-2.  

Thereafter, a decision from the Social Security 
Administration (SSA) was received which showed that the SSA 
had found the veteran to be disabled.  The decision referred 
to telephone conversations with two physicians.  One 
physician indicated that there were no mental health records 
contained in the file and an examination would be needed.  
The other physician referred to the veteran's records and 
past history, particularly his history of cardiac impairment.  
He opined that from a cardiac standpoint, the veteran's 
prognosis was guarded.  There was no opinion with regard to 
the etiology of any disability.  

Thereafter, VA records were received which showed treatment 
from 1991 to 1999.  

July 1999 x-rays revealed no back abnormalities.  In July 
2000, it was noted that the veteran had a myocardial 
infarction in 1987 due to a valve abnormality.  He currently 
reported having ringing in his ears and diarrhea.  However, 
there was no fever, abdominal cramps, or bloody stool.  It 
was noted that the veteran underwent facial reconstruction in 
1983.  In September 2000, it was noted that the veteran had 
hypertension and a questionable history of coronary artery 
disease and hyperlipidemia with a probable new onset of 
diabetes mellitus, type I.  In February 2001, it was noted 
that the veteran had hyperlipidemia, controlled; 
hypertension, controlled; and gastroesophageal reflux disease 
(GERD).  In July 2001, it was noted that the veteran had 
angina.  

In a July 2002 unsigned medical report, it was noted that the 
veteran reported that he had suffered a myocardial infarction 
in 1987.  He also reported that during service, he suffered 
an injury with resulting low back pain.  He related that he 
was pulled out of the hatch of a tank upon getting his head 
caught by a tree limb while the tank was going about 40 miles 
per hour.  He was hospitalized for several weeks and then 
discharged for medical leave.  In 1985, the veteran related 
that he was hospitalized in 1985 for renal failure which 
resulted in dialysis.  He also stated that he was treated for 
pneumonia in 1993, 1994, and 1996.  The examiner noted that 
the veteran also had a history of GERD.  

In August 2003, the veteran testified at a personal hearing 
before the undersigned.  At that time, the veteran related 
that after his December 1980 separation from service, he was 
in the inactive Reserve.  He never returned for 2 week 
training sessions, he only updated his address.  

With regard to his lungs, he was in a fire in 1984 and also 
later had pneumonia.  His lungs really began bothering him 
after the fire and the pneumonia.  

With regard to the facial fracture, the veteran related that 
during service, he had a nasal fracture.  He ended up having 
a deviated septum which he did not have prior to service.  
Then, in 1983, he suffered an orbital fracture when 3 men 
attacked him.  He had to undergo surgery.  

With regard to cardiovascular disability, the veteran related 
that there was an incident inservice when he passed out and 
was revived with a chest paddle.  Thereafter, he did not have 
much of a problem until 1987, when he suffered a heart 
attack.  In 1999, he stated that he had a second heart 
attack.  After that time, he received treatment for 
hypertension.  

With regard to GERD, the veteran indicated that he had 
dysfunctional bowel syndrome during service.  He first was 
diagnosed as having GERD after service, probably had it for 
quite some time before he received treatment for it in 2000.  

With regard to his hips and back, the veteran related that 
while doing maneuvers in a tank during service, his vehicle 
went under a low hanging ratchet and it picked him up, pulled 
him out of the vehicle, and he landed on the ground.  When 
that occurred, he hurt his back and hips and was treated 
during service.  


Service

The veteran served on active duty from May 1980 to December 
1980.  Thereafter, he had Reserve duty.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty for training.  38 U.S.C.A. 
§ 101(24), 106, 1131.

By his own admission at his personal hearing, the veteran did 
not have any periods of active or inactive duty training.  
The record does not show otherwise.  Thus, for service 
connection purposes, only his period of active duty is for 
consideration.  




Analysis for New and Material Issues

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claims of service 
connection, were received prior to that date.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  


Hip Disability

In the December 1981 rating decision, service connection was 
denied for hip disability.  The veteran did not appeal.  The 
reason for the denial was that the service medical records 
were negative as to any complaint or treatment of a hip 
injury.  The December 1981 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  In August 1991, it was noted that the 
veteran was status post a right hip dislocation.  In February 
1999, range of motion of the hips was normal.  At his 
personal hearing, the veteran presented testimony in which he 
stated that his hips were injured during service at the same 
time that his back was injured.  

The additional evidence is not new and material.  It does not 
include evidence which shows that the veteran had disease or 
injury of the hips during service.  The veteran's contentions 
that he injured his hips during service are duplicative.  The 
competent evidence does not establish inservice disease or 
injury of the hips.  

Thus, the veteran has not submitted any competent evidence 
that cures the prior evidentiary defect.  Accordingly, the 
Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Stated 
differently, the veteran has not submitted new and material 
evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's December 1981 
decision, thus, the claim of entitlement to service 
connection for hip disability is not reopened.


Nasal Fracture

In the December 1981 rating decision, service connection was 
denied for nasal fracture disability.  The veteran did not 
appeal.  The reason for the denial was that the service 
medical records reflected that the veteran was treated for 
facial pain and a possible fractured nose, but x-rays showed 
no fracture.  No residual disability was indicated.  The 
December 1981 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The evidence establishes that the veteran 
suffered a skull fracture/facial and orbital fracture post-
service.  He underwent facial reconstruction.  The veteran 
admits that he sustained post-service injury.  However, at 
his hearing, the veteran related that during service, he had 
a nasal fracture.  He ended up having a deviated septum which 
he did not have prior to service.  The veteran referred to 
inservice x-rays, taken after a physical altercation, which 
revealed that the nasal septum was deviated to the right.  

The additional evidence is not new and material.  It does not 
include evidence which shows that the veteran has residuals 
due to a nasal injury which occurred during service.  At the 
time of the final RO decision, the veteran's service medical 
records were of record.  They were reviewed in conjunction 
with his contentions and his claim, but service connection 
was denied.  The veteran has not presented any further 
evidence in that regard.  Rather, the additional evidence 
only documents post-service facial injury and reconstruction 
due to that injury.  There is no mention of residual nasal 
disability due to the inservice injury to the nasal area.  
The veteran's contentions that he injured his nose during 
service are duplicative.  The additional evidence does not 
establish that the inservice nasal injury resulted in 
residual disability.  

Thus, the veteran has not submitted any competent evidence 
that cures the prior evidentiary defect.  Accordingly, the 
Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Stated 
differently, the veteran has not submitted new and material 
evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's December 1981 
decision, thus, the claim of entitlement to service 
connection for nasal disability is not reopened.





Back Disability

In the December 1981 rating decision, service connection was 
denied for a back disability.  Specifically, the RO indicated 
that during service, the veteran was treated for a bruised 
back in September 1980.  However, the inservice back pain was 
acute in nature with no residuals.  In January 1982, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  The veteran did not appeal.  The 
decision became final.  38 U.S.C.A. § 7105 (West 2002).

Thereafter, the veteran received treatment for back 
complaints.  In August 1991, the veteran complained of back 
pain with radiation down the right leg.  The veteran was 
again seen in August 1991.  At that time, the veteran was 
seen for worsening kyphoscoliosis.  

In January 1990, the veteran reported that he had injured his 
back during 1980 when he was riding in a vehicle and was 
caught by a low hanging line.  In February 1992, the veteran 
reported back spasms.  In November 1995, the veteran reported 
that he was in a motor vehicle accident and his trailer house 
truck turned over.  He reported that his back was sore and 
that he had pulled a muscle in his back.  

In October 1996, the veteran reported that he had suffered a 
back injury during service in 1980.  He related that he had 
been thrown from a vehicle which was going 40 miles per hour.  
The veteran related that he had "Sherman's disease" and 
indicated that he had scoliosis of the spine.  Physical 
examination revealed prominent hyperthoracic kyphosis of the 
spine.  The diagnosis was chronic low back pain.  In February 
1998, the veteran reported having a "service connected back 
injury" which occurred in 1981.  Current diagnosis was 
chronic low back pain.  

In February 1999, it was noted that the veteran had chronic 
back pain and was on medication.  Back spasms were noted.  
The diagnosis was chronic low back pain by history.  In May 
1999, the veteran reported low back pain.  The diagnosis was 
history of chronic low back pain.  It was noted that he had a 
trauma to the low back in the 1980's.  

In a September 1999 rating decision, the RO determined that 
there was no new and material evidence to reopen the claim of 
service connection for a back disability.  The reason for the 
denial was that the evidence did not show that the veteran 
incurred or aggravated a chronic low back disability during 
service and that there was no evidence connection post-
service low back complaints and the one isolated assessment 
of a bruised back which was made during service.  The veteran 
did not appeal.  The decision became final.  38 U.S.C.A. § 
7105 (West 2002).

Since the September 1999 rating decision, additional evidence 
has been added to the record.  December 1999 x-ray records 
showed that the veteran had questionable subtle compression 
on the anterior superior end plate of L-2.  July 1999 x-rays 
revealed no back abnormalities.  

In a July 2002 an unsigned medical report, the veteran 
reported that during service, he suffered an injury with 
resulting low back pain.  He related that he was pulled out 
of the hatch of a tank upon getting his head caught by a tree 
limb while the tank was going about 40 miles per hour.  He 
was hospitalized for several weeks and then discharged for 
medical leave.  

The veteran testified that while doing maneuvers in a tank 
during service, his vehicle went under a low hanging ratchet 
and it picked him up, pulled him out of the vehicle, and he 
landed on the ground.  When that occurred, he hurt his back 
and was treated during service.  

The additional evidence does not cure the prior defects.  The 
evidence reflects the veteran's rendition of what happened to 
his back during service.  This information was already of 
record when the claim was last denied.  This evidence is 
cumulative.  The competent evidence showing no current back 
disability does not assist in establishing service 
connection.  The competent evidence showing current back 
disability does not additionally provide a nexus of this back 
disability to service; thus, that defect is not cured.  The 
July 2002 medical report is unsigned.  There is no evidence 
that it was prepared by a physician and/or that it has been 
endorsed by any medical professional.  Further, the report 
reflects the veteran's rendition of what happened during 
service.  It is clear that this is the veteran's rendition as 
it duplicates what he has stated, not what is shown in the 
service medical records.  A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, that evidence is also cumulative.  

Therefore, the additional evidence is not new and material.  
It does not include evidence which shows that the veteran 
injured his back during service, had back disease during 
service, and/or that a current back disability is related to 
service.  Accordingly, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Stated differently, the veteran has not submitted 
new and material evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's September 1999 
decision, thus, the claim of entitlement to service 
connection for back disability is not reopened.


Analysis for Service Connection Issues

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran did not serve during 
wartime.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including organic disease of the nervous system, ulcer, and 
valvular heart disease, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

There must be evidence of current disability present in order 
to establish service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide opinions regarding 
diagnosis and causation.  


Gastrointestinal Disability

At his personal hearing and in correspondence of record, the 
veteran indicated that he had dysfunctional bowel syndrome 
during service.  He also stated that he first was diagnosed 
as having GERD after service, but probably had it for quite 
some time before he received treatment for it in 2000.  In 
sum, the veteran maintains that he has a gastrointestinal 
disability which is related to service.  He is not competent 
to opine as to diagnosis or etiology.  See Espiritu.  

The service medical records show that in November 1980, the 
veteran reported passing blood in his stool.  Examination 
revealed that the abdomen was soft and nontender.  Bowel 
sounds were normal.  The diagnosis was functional bowel 
syndrome.  The veteran was prescribed Mylanta.  

Post-service, in January 1996, the veteran complained of a 
cough which was productive of yellow sputum, fever, and 
diarrhea, which had an onset of a week ago.  He was not 
diagnosed as having a gastrointestinal disability.  In July 
2000, it was noted that the veteran had diarrhea.  However, 
there was no fever, abdominal cramps, or bloody stool.  In 
February 2001, it was noted that the veteran had GERD.  This 
is the first post-service diagnosis of gastrointestinal 
disability.  In a July 2002 unsigned medical report, it was 
noted that the veteran had a history of GERD.  

During service, there was a single notation of functional 
bowel syndrome although objective examination was negative.  
There was no further complaints, findings, treatment, or 
diagnosis thereof.  Thus, there was no chronic 
gastrointestinal disease during service.  There are no 
complaints, findings, treatment, or diagnosis of a 
gastrointestinal disability for approximately 16 years.  
Thus, continuity of symptomatology was not shown after 
service.  In 1996 and July 2000, the veteran reported 
diarrhea, but there was no objective evidence of a 
gastrointestinal disability, examination was negative.  In 
February 2001, the veteran was diagnosed as having GERD.  
GERD was not shown during service nor for approximately 21 
years after the veteran's separation from service in 1980.  
The veteran was never diagnosed as having an ulcer.  

The competent evidence of record does not establish that the 
veteran's current gastrointestinal disability, characterized 
as GERD, is related to service.  GERD was not manifest during 
service nor is it related to service.  His recent assertions 
of having GERD since service are not credible.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Lung Disability

At his personal hearing and in correspondence of record, the 
veteran stated that with regard to his lungs, he was in a 
fire in 1984 and also later had pneumonia.  His lungs really 
began bothering him after the fire and the pneumonia.  

There are no complaints, findings, treatment, or diagnosis of 
lung disease or injury during service.  Thus, there was no 
chronic lung disease during service.  Post-service, there are 
no complaints, findings, treatment, or diagnosis of a lung 
disorder.  Thus, continuity of symptomatology was not shown 
after service.  There is no current diagnosis of a lung 
disorder.  The post-service competent evidence only shows 
that the veteran's lungs were clear on examination.  

The veteran does not contend that a lung disorder was 
incurred or aggravated during service, rather, he states that 
he lungs were initially injured in a post-service fire.  

Service connection is not warranted for a lung disorder.  The 
competent evidence of record does not establish that the 
veteran has a lung disorder which is related to service.  The 
veteran does not even assert that this is the case.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Residuals of a Head Injury

At his personal hearing and in correspondence of record, the 
veteran stated that with regard to the facial fracture, 
during service, he had a nasal fracture.  He ended up having 
a deviated septum which he did not have prior to service.  
Then, in 1983, he suffered an orbital fracture when 3 men 
attacked him.  He had to undergo surgery.  The Board notes 
that the issue of service connection for a nasal fracture has 
already been considered and will not be revisited.  

During service, the veteran was assaulted.  Other than his 
nasal region, the veteran also had a knot on the right 
frontal part of his forehead.  The service medical records do 
not show that this injury necessitated any treatment other 
than the treatment initially administered after the assault.  
No residuals were indicated.  Thus, no chronic disease was 
shown.  

Post-service, there are no complaints, findings, treatment, 
or diagnosis related to the inservice knot on the forehead or 
otherwise to the inservice assault.  Thus, continuity of 
symptomatology was not shown after service.  Rather, the 
evidence establishes and the veteran maintains that he 
suffered a skull fracture/facial and orbital fracture after 
service for which he underwent facial reconstruction.  The 
veteran admits that he sustained post-service injury.  There 
is no competent evidence relating any post-service facial 
injury to the inservice knot on his forehead or any other 
inservice incident.  

Service connection is not warranted for residuals of a head 
injury.  The competent evidence of record does not establish 
that the veteran currently has residuals of a facial injury, 
to include the forehead injury, which are related to service.  
Rather, the veteran had post-service facial/head injury.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Cardiovascular Disability

At his personal hearing and in correspondence of record, the 
veteran stated that with regard to cardiovascular disability, 
that there was an incident inservice when he passed out and 
was revived with a chest paddle.  Thereafter, he did not have 
much of a problem until 1987, when he suffered a heart 
attack.  In 1999, he stated that he had a second heart 
attack.  After that time, he received treatment for 
hypertension.  .  The veteran is not competent to opine as to 
diagnosis or etiology.  See Espiritu.  

There are no complaints, findings, treatment, or diagnosis of 
a cardiovascular disease or injury during service.  Thus, 
there was no chronic cardiovascular disease during service.  
The veteran's statement that there was an incident inservice 
when he passed out and was revived with a chest paddle is not 
credible.  There is no documentation of this event.  This 
event is not consistent with the reports in the service 
medical records.  The veteran did not report this event for 
decades after his separation from active duty.  

Post-service, the record reflects that the veteran reported 
having suffered a myocardial infarction in 1987.  VA records 
show that the veteran was seen in August 1991.  At that time, 
the veteran's medical history was noted.  It was stated that 
he had cardiovascular complaint to include a report of an 
episode of cardiac arrest from 3 years ago.  In February 
1999, it was noted that the veteran had suffered a myocardial 
infarction in 1987 and currently had periodic chest pain.  
Examination was negative.  

A December 1999 record from McKay-Dee Hospital Center was 
received.  This record showed that the veteran was seen for 
hypertension.  He reported that he had a long-standing 
history of hypertension.  It was noted that it was 
borderline.  The veteran reported a previous history of a 
myocardial infarction as well as facial trauma and repair.  

SSA records revealed that currently, from a cardiac 
standpoint, the veteran's prognosis was guarded.  

In July 2000, VA records revealed that that the veteran had a 
myocardial infarction in 1987 due to a valve abnormality.  In 
February 2001, it was noted that the veteran had 
hypertension, controlled.  In July 2001, it was noted that 
the veteran had angina.  

In a July 2002 unsigned medical report, it was noted that the 
veteran reported that he had suffered a myocardial infarction 
in 1987.  

In sum, after the veteran's release from service in 1980, a 
cardiovascular disease was not manifest within the year 
afterwards.  Thereafter, there is no record of cardiovascular 
abnormality until 1987.  Thus, continuity of symptomatology 
was not shown after service.  

In 1987, the veteran had a heart attack.  In the subsequent 
years, angina and hypertension were demonstrated.  Possible 
coronary artery disease was noted.  The competent evidence of 
record does not establish that the veteran's post-service 
diagnoses of angina, hypertension, coronary artery disease, 
and myocardial infarction due to valve abnormality, are 
related to service.  No cardiovascular disease or injury was 
manifest during service or within the first post-service 
year.  The veteran's recent assertions of having 
cardiovascular disability since service are not credible.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

The application to reopen the claim of service connection for 
hip disability is denied.

The application to reopen the claim of service connection for 
nasal disability is denied.

The application to reopen the claim of service connection for 
back disability is denied.

Service connection for gastrointestinal disability is denied.

Service connection for lung disability is denied.

Service connection for residuals of a head injury is denied.  

Service connection for a cardiovascular disability is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



